LATTIMORE, J.
Conviction for burglary ; punishment, two years in the penitentiary.
The only complaint in the record is of the insufficiency of the testimony. We are not in accord with this complaint. Appellant and a companion were intoxicated, and drove up to the home of prosecuting witness. Appellant got out of the truck, climbed over the fence, and started across the yard toward the house in which the woman was located. She saw him coming, and fastened the screen door. She called to him and asked him what he wanted. Neither of the men replied. She then asked him to get out of her yard, and he sprang up on the .porch and said, “G--d d-n you, I’ll f-k you, you s- of a b-.” She screamed. Appellant kept on cursing and coming toward the door, and the woman closed the shutter of the door and. went to the fear of the house. She heard the' front door jerked open, and grabbed her baby and went out through the rear and across the highway over to her mother’s. Parties who examined the door of the woman’s house sa id the hook that held the screen door to was jerked off. Appellant testified that he was drunk and did not know what occurred. We have been unable to find any error in the record, and believe same sufficiently shows a burglary of the house in question with intent to commit the offense of rape.
No error appearing, the judgment will be affirmed.